Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Grinberg et al. (U.S. Application Pub. 2012/0269983 A1) 
	Grinberg et al. (¶ [0036]) discloses the following claimed subject matter:
Re-claim 1, a decorative member manufacturing apparatus (100) for manufacturing a decorative member having a decorative layer formed on a surface of a base material, the decorative member manufacturing apparatus comprising: a jetting part that jets a fluid (110) toward respective portions of the surface (120) of the base material to form the decorative layer (122), the fluid being cured by receiving light (160a, 160b); a scattering part (150, ¶ [0047]) that scatters fine particles (152) to the fluid which has landed on the respective portions; and a control part that controls the jetting part and the scattering part, wherein the control part controls at least one of the jetting part or the scattering part depending on a control condition set in association with the respective portions according to a setting content regarding tactile sensation of the decorative member. (see ¶ [0046]-[0050], in particular ¶ [0046] described topping material being placed on the adhesive, and implicitly suggested controlling in term of curing time, amount of materials (both adhesive and glitter topping) can be based on the level of adhesiveness and how tacky the adhesive is) can be manipulated.

Re-claim 2, wherein the control part controls the jetting part such that the fluid of an amount which is set in association with the respective portions according to the setting content lands on the respective portions. (see also ¶ [0046]-[0050]. The limitation includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated in the above is applicable) 

Re-claim 3, wherein the control part controls the jetting part such that the fluid of an amount which is set in association with the respective portions according to a setting content regarding an unevenness degree of the decorative layer lands on the respective portions. (see tackiness level ¶ [0044]; also ¶ [0046]-[0050] wherein the limitation includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated in the above is applicable)

Re-claim 4, wherein the control part controls the jetting part such that the fluid of a type which is set in association with the respective portions according to the setting content lands on the respective portions. (see ¶ [0042], also ¶ [0046]-[0050] wherein limitations include features that are analogous to those recited in independent claim 1. Therefore, argument as stated in the above is applicable)

Re-claim 6, wherein the control part controls the scattering part such that the fine particles of an amount which is set in association with the respective portions according to a setting content regarding a magnitude of friction on a surface of the decorative layer adhere to the fluid which has landed on the respective portions. (see also ¶ [0046]-[0050] wherein limitations include features that are analogous to those recited in independent claim 1. Therefore, argument as stated in the above is applicable)

Re-claim 7, the decorative member manufacturing apparatus further comprising: a semi-curing part that semi-cures the fluid by irradiating the fluid which has landed on the respective portions with light (described as the pre-curing process, which may be controlled by the composition of the adhesive, the energy source used, and the manner in which energy is applied; ¶ [0044]), wherein the scattering part scatters the fine particles to the semi-cured fluid which has landed on the respective portions, the amount of the fine particles in the respective portions increases as an amount of the semi-cured fluid in the respective portions increases, and the control part controls the jetting part and the semi-curing part such that the amount of the semi-cured fluid in the respective portions is an amount set in association with the respective portions according to the setting content regarding the magnitude of friction. (see also ¶ [0046]-[0050] in particular ¶ [0050] wherein the limitation includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated in the above is applicable)
 
Allowable Subject Matter
Claims 5, 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2017/0297260 A1 to Mantell.
	U.S Application Pub. No. 2017/0041479 A1 to Kubo et al.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853